DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments with respect to Drawing Objections have been fully considered and are sufficient to overcome the objection.  The objection of the drawings has been withdrawn. 
Applicant’s amendments to claims 17-20 with respect to rejections under 35 USC 101 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 17-20 under 35 USC 101 have been withdrawn. 
Applicant’s amendments to each independent claim with respect to art rejections under 35 USC 102 and 103 have been fully considered and are sufficient to overcome the rejections.  The art rejections of Claims 1-3, 7-11, 15-20 under 35 USC 102/103 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-11, 15-24 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Lin and Adams but the prior art references alone or in combination fail to teach initializing the first data points in the first data set according to the odometer compensation value to acquire first transformed data points, and acquiring position of the first transformed data points as the first position vectors and in response to the compensation value being less than the preset value, do not generate a reset command, wherein the compensation value is saved and used to compensate for a next time when the next motion command is received in combination with all of the other limitations in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kroepfl et al (US 20210063200) discloses an autonomous driving system that recalibrates when drift is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664